
	
		I
		112th CONGRESS
		1st Session
		H. R. 3329
		IN THE HOUSE OF REPRESENTATIVES
		
			November 2, 2011
			Ms. Linda T. Sánchez of
			 California (for herself, Mr. Donnelly of
			 Indiana, Mr. Rush,
			 Mr. Rangel,
			 Mr. Filner,
			 Mr. Benishek, and
			 Mr. Braley of Iowa) introduced the
			 following bill; which was referred to the Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to extend the
		  eligibility period for veterans to enroll in certain vocational rehabilitation
		  programs.
	
	
		1.Extension of eligibility
			 period for vocational rehabilitation programs
			(a)ExtensionSection 3103 of title 38, United States
			 Code, is amended by striking twelve-year period and inserting
			 fifteen-year period each place it appears.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) shall apply with respect to a veteran applying for assistance
			 under chapter 31 of title 38, United States Code, on or after the date of the
			 enactment of this Act.
			
